                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


DR. FARID KARIMI,

                     Plaintiff,                               4:18CV3088

       vs.
                                                            MEMORANDUM
STATE OF NEBRASKA, DEPARTMENT                                AND ORDER
OF HEALTH AND HUMAN SERVICES,
STACEY SWEENEY, in her official and
individual capacities; DR. ROGER
DONOVICK, in his official and individual
capacities; SHERI DAWSON, in her
official and individual capacities; and
MARK LABOUCHARDIERE, in his
official and individual capacities;

                     Defendants.


      This matter is before the Court on the Motion to Dismiss, ECF No. 32, filed by

Defendants State of Nebraska, Sheri Dawson in her official capacity, and Mark

LaBouchardiere in his official capacity; and the Motion to Dismiss, ECF No. 30, filed by

Defendant Stacey Sweeney in her individual and official capacities. For the reasons

stated below, the Motions will be granted.

                                    BACKGROUND

      The following facts are a summary of those alleged in the Amended Complaint,

ECF No. 24, and assumed true for the purposes of the Motions to Dismiss. Defendant,

State of Nebraska operates the Lincoln Regional Center (“LRC”), an entity responsible

for the diagnosis and treatment of patients with mental health issues. The State of

Nebraska receives federal funds to care for LRC patients who are eligible for Medicaid,

Medicare, or Social Security disability. Plaintiff Dr. Farid Karimi works as a forensic
psychiatrist at the LRC and other locations.1 In February 2016, LRC hired Karimi to

perform forensic evaluations for the courts, to assist with training psychiatric residents in

forensic rotation, and to establish a forensic fellowship program. Karimi properly

performed all duties and assignments.

        Defendant Stacey Sweeney was a State of Nebraska employee and functioned as

the LRC Chief Operating Officer. She was supervised by Defendant Sheri Dawson, a

Department of Health and Human Services (“DHHS”) employee. Defendant Dr. Roger

Donovick was LRC Chief Medical Officer. Defendant Mark LaBouchardiere is the current

DHHS Facilities Director and has been in charge of LRC since February 2018. The State

of Nebraska is responsible for training, hiring, supervising, and monitoring all persons

who work at LRC, and contracts for services as dictated by patient needs.

        After several months of employment, Karimi noted procedural and/or medical

irregularities occurring at LRC. He reported these violations to Donovick, Sweeney,

and/or Dawson. At LRC, Karimi provided programs and services for patients with

disabilities. Most of these patients were not aware of their rights under the Rehabilitation

Act, 29 U.S.C. §§ 701-796.2 Karimi “has protested to Sweeney and Donovick, and the




        1 Although Karimi’s Amended Complaint, ECF No. 24, stated he works at LRC, Karimi submitted
indexes in opposition to Defendants’ Motions to Dismiss, ECF Nos. 160, 176, which included an affidavit
signed by Karimi’s attorney stating “I was recently informed by both my client and counsel for the State of
Nebraska that Dr. Karimi had his employment terminated on November 16, 2018. He was not given any
pre-termination due process hearing.”
        2 Karimi also alleges that these patients were not aware that treatment programs they received did
not always comply with the governing rules and regulations under the Rehabilitation Act. However, whether
the treatment programs complied with the Rehabilitation Act is a legal conclusion not an assertion of fact.

                                                    2
Defendant State Human Resources Department,3 and later to Dawson and

LaBouchardiere, the denial of these program benefits to disabled patients he has treated.”

Am. Compl., ECF No. 24, Page ID 87. Karimi alleges that “Defendants took no action to

correct the deficiencies cited by Plaintiff, and engaged in retaliatory conduct against him

for reporting said deficiencies.” Id. at 88.

       Specifically, Karimi alleges Defendants, under the direction of Donovick and

Sweeney and with the approval of Dawson and later LaBouchardiere:

       1) followed outdated treatment policies and refused to re-evaluate or put into

           place policies and procedures to secure patient safety and well-being;

       2) failed to use highly restrictive status restraints on patients requiring this status

           which resulted in repeated assaults and injuries to LRC employees;

       3) allowed the assistant director of nursing to follow the orders of non-medical

           psychologists which disturbed the proper performance of medical activities and

           procedures vital to patient care;

       4) failed to follow the level of security required for patient monitoring; and

       5) through staff psychologists, requested forced medication orders from the

           Court for one of Karimi’s patients without informing the attending psychiatrist.

Karimi also alleges that one or more of the Defendants:

       1) changed patient orders dictated by attending physicians, such as discharging

           patients or removing them from suicide watch (Sweeney and Donovick);




       3 Although Karimi states he protested to “Defendant State Human Resources Department” it is
unclear which Defendant Karimi is referencing. The Court will assume he is referring to DHHS.

                                                3
       2) inaccurately charted time with patients, and unnecessarily denied visitation

           rights to some patients (Sweeney and Donovick);

       3) told staff not to listen to or follow Karimi’s orders (Donovick);

       4) interfered with Karimi’s patient relations4 (Sweeney);

       5) allowed improper distribution of the controlled substance Ambien to Karimi’s

           patients without Karimi’s knowledge (State of Nebraska, Sweeney, and

           Dawson);

       6) moved dangerous patients admitted under Karimi’s name from in-patient to

           residential beds in violation of Court orders (Sweeney with Donovick and

           Dawson’s approval);

       7) housed mentally challenged and disabled individuals without providing them

           with necessary and appropriate needed services (State of Nebraska); and

       8) jeopardized patient care by not following the recommendations of physicians

           and outside consultants (State of Nebraska).

Karimi also reported general concerns about the functioning of LRC which included:

        1) assignment of a psychologist to oversee the medical units which should have

            been run by medical doctors;

        2) use of job threats to staff to cover management deficiencies, such as ordering

            minutes of official meetings to be changed and authorizing documents

            suggesting nurses were working when they were not;




       4  Specifically, in June 2018, Karimi was asked by Lincoln Police to see a patient and Sweeney
ordered the patient removed from LRC before Karimi could see the patient.

                                                 4
       3) assignment of psychologists without medical expertise to be supervisors in

           charge of medical and psychological patient treatment, resulting in

           psychiatrists working under improper supervision;

       4) changes to the minutes of staff meetings and falsification of information

           needed to meet requirements of state and federal agencies;

       5) allowing an unlicensed professional to operate the facility in violation of state

           statutes and regulations;

       6) mismanagement resulting in attacks on technicians; and

       7) understaffing resulting in diminished patient care and a back-up in admissions,

           causing patients to wait in jail.

       Karimi alleges he “has attempted to bring the Defendants into compliance with

federal regulations and requirements under the Rehabilitation Act, but has been

admonished and punished for his efforts in this regard.” Id. at 93. Karimi alleges that due

to his reporting of the activities at LRC he has been subjected to retaliatory acts from

Defendants. Specifically, he alleges Defendants altered his job duties in violation of his

contract and initial job posting; deprived him of decision-making capacities in the hospital;

did not inform him about the Policy and Procedure Committee or Improvement Committee

meetings to which he was assigned; eliminated the Steering Committee to limit his ability

to participate in proper facility management; stopped including him on mass emails;

negated orders he issued; failed to follow his medical instructions; and gave him a higher

work load than other physicians. He also alleges Donovick and Sweeney bypassed him

in connection with his patients’ care and made medication recommendations to the court

without his input.

                                               5
       He further alleges that on or about October 6, 2016, the State of Nebraska,

Sweeney, and Donovick falsely accused him of making terroristic threats and

communicated this to other physicians and third parties. He also alleges that the State of

Nebraska, through Scott Rassmussen, Sweeney, and Donovick asked other physicians

to report that he made terroristic threats. He states that on or about November 2016,

Donovick and Sweeney falsely accused him of attempting to kidnap a patient and

communicated this to other physicians and third parties. He states that Defendants

accused him of being emotional and unprofessional, and, on January 6, 2017, State of

Nebraska and Donovick gave him a written warning for being disrespectful,

unprofessional, and hostile toward staff and leadership members although such

accusations were false. He states that although he was initially told he would lead the

training of psychiatry residents, this changed on or about February 2017. He contends

that In March 2018, Sweeney falsely accused him of giving a patient an incorrect

prescription and practicing outpatient psychiatry from his office at LRC. Finally, he alleges

that the State of Nebraska and Donovick initially refused to allow him to withdraw his

resignation. Karimi contends that he has suffered emotional pain and injury, humiliation,

fear, and embarrassment.

       Karimi’s Amended Complaint, ECF No. 24, filed on October 10, 2018, sets forth

eight causes of action. His first, second, and third cause of action are claims under 42

U.S.C. § 1983 and 42 U.S.C. §1988(a). His fourth and fifth cause of action are claims

under Section 504 of the Rehabilitation Act, 29 U.S.C. § 794. His sixth, seventh, and

eighth causes of action are state-law defamation claims against Sweeney, Donovick, and

Dawson respectively, in their individual capacities.

                                             6
        Sweeney filed a Motion to Dismiss, ECF No. 30, asking the Court to dismiss the

Amended Complaint against her for failure to state a claim on which relief can be granted

and based on qualified immunity. State of Nebraska; Dawson, in her official capacity; and

LaBouchardiere in his official capacity filed a Motion to Dismiss, ECF No. 32, based on

failure to state a claim and sovereign immunity. 5

                                     STANDARD OF REVIEW

I. Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(1)

        “In order to properly dismiss for lack of subject matter jurisdiction under Rule

12(b)(1), the complaint must be successfully challenged on its face or on the factual

truthfulness of its averments.” Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993) (citing

Osborn v. United States, 918 F.2d 724, 729 n.6 (8th Cir. 1990)). “[M]ootness and standing

are questions of subject matter jurisdiction.” Doe v. Nixon, 716 F.3d 1041, 1047 (8th Cir.

2013). “In a facial challenge to jurisdiction, the court presumes all of the factual allegations

concerning jurisdiction to be true and will grant the motion only if the plaintiff fails to allege

an element necessary for subject matter jurisdiction.” Young Am. Corp. v. Affiliated

Comput. Servs., 424 F.3d 840, 843-44 (8th Cir. 2005) (citing Titus, 4 F.3d at 593). In a

factual challenge to jurisdiction, “there is substantial authority that the trial court is free to

weigh the evidence and satisfy itself as to the existence of its power to hear the case.”

Osborn, 918 F.2d at 730. The plaintiff has the burden of proving jurisdiction exists. Id.

“Sovereign immunity issues are jurisdictional issues, and state defendants may invoke



        5 The brief submitted by Defendants State of Nebraska, Dawson, and LaBouchardiere, ECF No.
33, only addressed Karimi’s §1983 and §1988(a) claims and not his Rehabilitation Act claims despite asking
the Court to dismiss claims one through five. Karimi argues that his Amended Complaint also states a claim
under the Rehabilitation Act.

                                                    7
sovereign immunity with a motion to dismiss for lack of subject-matter jurisdiction under

Rule 12(b)(1).” James v. Nebraska, No. 8:09CV112, 2009 WL 10664338, at *3 (D. Neb.

Nov. 17, 2009) (citing Fed. R. Civ. P. 12(b)(1); Hagen v. Sissteon-Wahpeton Cmty. Coll.,

205 F.3d 1040, 1043 (8th Cir. 2000)).

       “As no statute or rule prescribes a format for evidentiary hearings on jurisdiction,

‘any rational mode of inquiry will do.’” Brown v. Grand Island Mall Holdings, Ltd., No.

4:09CV3086, 2010 WL 489531, at *2 (D. Neb. Feb. 8, 2010) (quoting Osborn, 918 F.2d

724, 730). “So long as the court has afforded the parties notice and a fair opportunity to

be heard, an evidentiary hearing is unnecessary.” Brown, 2010 WL 489531, at *2 (citing

Johnson v. United States, 534 F.3d 958, 964-65 (8th Cir. 2008)).

II. Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6)

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To satisfy this requirement, a

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Corrado v. Life Inv'rs Ins. Co. of Am., 804 F.3d 915, 917 (8th Cir. 2015) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Barton v. Taber, 820 F.3d 958, 964

(8th Cir. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not

suffice. Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015) (citing Iqbal, 556 U.S. at

678), cert. denied, 135 S. Ct. 2941 (2015). The Court must accept factual allegations as

true, but it is not required to accept any “legal conclusion couched as a factual allegation.”

                                              8
Brown v. Green Tree Servicing LLC, 820 F.3d 371, 373 (8th Cir. 2016) (quoting Iqbal,

556 U.S. at 678).

       On a motion to dismiss, courts must rule “on the assumption that all the allegations

in the complaint are true,” and “a well-pleaded complaint may proceed even if it strikes a

savvy judge that actual proof of those facts is improbable, and ‘that a recovery is very

remote and unlikely.’” Twombly, 550 U.S. at 555, 556 (quoting Scheuer v. Rhodes, 416

U.S. 232, 236 (1974)). “Determining whether a complaint states a plausible claim for relief

. . . [is] a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Mickelson v. Cty. of Ramsey, 823 F.3d 918, 923 (8th

Cir. 2016) (alternation in original) (quoting Iqbal, 556 U.S. at 679).

                                       DISCUSSION

       Generally, “in the absence of consent a suit in which the State or one of its

agencies or departments is named as the defendant is proscribed by the Eleventh

Amendment.” Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 618–19 (8th Cir. 1995)

(quoting Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). The

Eleventh Amendment states that “[t]he Judicial power of the United States shall not be

construed to extend to any suit in law or equity, commenced or prosecuted against one

of the United States by Citizens of another State, or by Citizens or Subjects of any Foreign

State.” U.S. Const. amend. XI. This immunity reaches not only state claims brought in

federal court against a state, see Randolph v. Rodgers, 170 F.3d 850, 859 (8th Cir.1999)

(citing Pennhurst State Sch. & Hosp., 465 U.S. at 100), but also federal claims brought in

federal court against a state, see Doe v. Nebraska, 345 F.3d 593, 597–98 (8th Cir. 2003).



                                              9
        “While Eleventh Amendment immunity provides states with a strong defense

against suit in federal court, this immunity ‘is not absolute.’” Thurber v. Nebraska, No.

4:06CV3174, 2006 WL 3392191, at *3 (D. Neb. Oct. 26, 2006) (quoting Doe, 345 F.3d at

597). “A state may be subject to suit where: (1) the state has unequivocally waived its

sovereign immunity and consented to suit in federal court; or (2) Congress has

unequivocally, through legislation, abrogated state immunity in order to effectuate the

provisions of the Fourteenth Amendment.” Id. (citing Kentucky v. Graham, 473 U.S. 159,

169 (1985); Pennhurst State Sch. & Hosp., 465 U.S. at 97–100; Burk v. Beene, 948 F.2d

489, 492–94 (8th Cir .1991)).

   I.      First, Second, and Third Causes of Action - 42 U.S.C. § 1983 Claims

        Karimi’s first, second, and third causes of action are brought under 42 U.S.C. §

1983 alleging violations of his constitutional rights. Section 1983 creates a private right of

action to remedy violations of “rights, privileges, or immunities secured by the Constitution

and laws” of the United States. Rehberg v. Paulk, 566 U.S. 356, 361 (2012). The cause

of action is available against “[e]very person who acts under color of state law to deprive

another of a constitutional right.” Id. (citation and internal quotation marks omitted).

        “[I]f a § 1983 action alleging a constitutional claim is brought directly against a

State, the Eleventh Amendment bars a federal court from granting any relief on that

claim.” Pennhurst State Sch. & Hosp., 465 U.S. at 120 (citing Alabama v. Pugh, 438 U.S.

781 (1978)). Suits brought against a state agency are also generally proscribed by the

Eleventh Amendment. Gray v. Ark. Dept. of Human Servs., 406 F. App’x. 84, 84 (8th Cir.

2010) (citing Nix v. Norman, 879 F.2d 429, 432 (8th Cir. 1989)). Thus, Karimi’s § 1983

actions against the State of Nebraska and DHHS will be dismissed.

                                             10
        When state officials are sued in their official capacity, the suit is effectively against

the state. Hafer v. Melo, 502 U.S. 21, 25 (1991). Thus, “[t]he Eleventh Amendment also

bars a suit against state officials when the state is the real party in interest.” Dover

Elevator Co. v. Ark. State Univ., 64 F.3d 442, 447 (8th Cir. 1995) (citing Pennhurst State

Sch. & Hosp., 465 U.S. at 101). Thus, Karimi’s § 1983 claims against Dawson,

LaBouchardiere, and Sweeney in their official capacities seeking “compensatory and

punitive damages” will be dismissed.

        However, “a suit can be brought in federal court against officials in their official

capacity for prospective relief to which any state expenditures are merely ancillary.” Id.

(citations omitted). “This exception to the Eleventh Amendment bar is limited, however,

to injunctive relief granted on the basis of federal law.” Id. (citations omitted). Therefore,

to the extent that Sweeney’s claims against Dawson and LaBouchardiere in their official

capacities seek prospective relief they are not barred by the Eleventh Amendment6 but

the claim against Sweeney in her official capacity for prospective relief is dismissed as

moot as she is no longer employed at LRC.7

        Suits brought under 42 U.S.C. § 1983 against state officials in their individual

capacity are not proscribed by the Eleventh Amendment. Hafer, 502 U.S. at 25. Thus, the




        6   However, these claims for prospective relief will be also dismissed for failure to state a claim. See
infra ¶ I. A.
        7Sweeney alleged, and Karimi agreed, that Sweeney is no longer employed by the State of
Nebraska. Pl. Br., ECF No 40, Page ID 165.

                                                      11
Eleventh Amendment does not preclude Karimi’s § 1983 claim against Defendants in their

individual capacities, alleging violations of his constitutional rights.8

        A. Qualified Immunity

        “Qualified immunity shields a government official acting in his individual capacity

from liability ‘unless his conduct violates clearly established statutory or constitutional

rights of which a reasonable person would have known.’” Thompson v. Shock, 852 F.3d

786, 790 (8th Cir. 2017) (quoting New v. Denver, 787 F.3d 895, 899 (8th Cir. 2015)).

“Qualified immunity balances two important interests—the need to hold public officials

accountable when they exercise power irresponsibly and the need to shield officials from

harassment, distraction, and liability when they perform their duties reasonably.” Id.

(quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)). Thus, “[a] government official

is entitled to qualified immunity unless (1) the official violated a plaintiff’s constitutional

right and (2) that right was clearly established at the time of the violation.” Wallace v. City

of Alexander, 843 F.3d 763, 768 (8th Cir. 2016) (citing Pearson, 555 U.S. at 232).

        Karimi alleges the Defendants deprived him of his right to liberty and property

without due process of law in violation of the Fourteenth Amendment. Am Compl., ECF

No. 24, Page ID 97. Specifically, he alleges Defendants violated his constitutional rights

by failing to properly enforce, apply, interpret, calculate, implement, and comply with the

rules, regulations, policies, procedures and laws regarding the proper diagnosis and

treatment of mental health patients. Am. Compl., ECF No 24, Page ID 97, 98, 99. He also



        8  Dawson and LaBouchardiere allege that they have not been served in their individual capacities
and argue only for dismissal in their official capacities. Def. Br., ECF No. 33, Page ID 138. Sweeney argues
for dismissal in both her individual and official capacities. Sweeney Mot. to Dismiss, ECF No. 30. Donovick
is not included as a party in either motion currently pending before the Court.

                                                    12
alleges his rights were violated when Defendants damaged his reputation in the

community by questioning his mental health diagnoses and evaluations and making false

accusations at staff meetings Id. Finally, he alleges Defendants violated his rights by

failing to provide him a due process hearing. Id.

                1. Deficiencies in the Operation of LRC

        Defendants’ alleged failure to properly enforce, apply, interpret, calculate,

implement, and comply with rules, regulations, policies, procedures, and laws regarding

the proper diagnosis and treatment of mental health patients did not violate Karimi’s

constitutional rights and Karimi does not attempt to assert the rights of his patients. Karimi

cites Norfleet v. Arkansas Dept. of Human Services, where the Eighth Circuit affirmed the

denial of summary judgment on the basis of qualified immunity. 989 F.2d 289, 293 (8th

Cir. 1993). In Norfleet denial of qualified immunity was based on the allegation that

defendants were deliberately indifferent to the medical needs of plaintiff’s son which

deprived him of life without due process of law when a foster parent failed to provide

asthma medication resulting in the child’s death. Id. at 290-91. Karimi also argues that

Sweeney violated Neb. Rev. Stat. § 38-2113(3) when she interfered with his medical

orders and patient treatment.9 Karimi alleges Defendants, including Sweeney, were

responsible for improper care received by his patients at LRC. While the Defendants’

alleged actions or inactions may have violated the patients’ constitutional rights and

possibly constituted unauthorized practice of medicine, Karimi has not expressly stated


        9 Neb. Rev. Stat. § 38-2113(3) defines independent mental health practice as not including “the
practice of psychology or medicine, prescribing drugs or electroconvulsive therapy, treating physical
disease, injury, or deformity, or measuring personality or intelligence for the purpose of diagnosis or
treatment planning.”


                                                   13
or argued that he is attempting to assert the constitutional rights of his patients10 and the

allegations against the Defendants do not demonstrate any violation of Karimi’s own

constitutional rights.11 Thus, Sweeney is entitled to qualified immunity on Karimi’s claim

with respect to her involvement in the alleged deficient operation of LRC, because the

deficiencies in the operations of LRC did not violate Karimi’s constitutional rights.

                 2. False Accusations and Damage to Karimi’s Reputation

        “Defaming a governmental employee's reputation, good name, honor, or integrity

in connection with terminating the employee, without giving the employee a name-

clearing hearing, is a deprivation of the employee's constitutionally protected liberty

interest.” Brown v. Simmons, 478 F.3d 922, 923 (8th Cir. 2007) (citing Winskowski v. City

of Stephen, 442 F.3d 1107, 1109–10 (8th Cir. 2006), cert. denied, 549 U.S. 975 (2006);

Bd. of Regents v. Roth, 408 U.S. 564, 573 (1972)). “Defamation, for purposes of a due

process claim, occurs when a state official ‘publicly made allegedly untrue charges

against [the employee] that would stigmatize [him] so as to seriously damage [his]

standing and associations in [his] community, or foreclose [his] freedom to take


        10   A party “generally must assert his own legal rights and interests, and cannot rest his claim to
relief on the legal rights or interests of third parties.” Kowalski v. Tesmer, 543 U.S. 125, 129 (2004) (quoting
Warth v. Seldin, 422 U.S. 490, 499 (1975)). Litigants have been permitted to bring actions on behalf of third
parties provided 1) the litigant has suffered an injury in fact, thus giving him or her a sufficiently concrete
interest in the outcome of the issue in dispute, 2) the litigant has a close relation to the third party, and 3)
there exists some hindrance to the third party's ability to protect his or her own interests. Powers v. Ohio,
499 U.S. 400, 411 (1991) (citations omitted). However, even if Karimi had argued that he sought to enforce
the rights of his patients, he would lack standing to do so because Karimi has not demonstrated how the
alleged failure to follow proper procedures regarding diagnosis and treatment of mental health patients
injured him. Thus, he does not have a sufficient interest in the outcome with respect to this claim.
         11 In opposition to Sweeney’s Motion to Dismiss, Karimi argues that Sweeney is not entitled to
qualified immunity because Karimi “had the constitutional right to practice medicine in accordance with
accepted rules and regulations, and to not be deprived of a property or liberty interest by State actions.” Pl.
Br., ECF 40, Page ID 168. However, this alleged right was never mentioned by Karimi in his Amended
Complaint, he provides no legal authority that it is among those protected by the Constitution, and he has
not alleged that he has in any way been deprived of his right to practice medicine.

                                                      14
advantage of other employment opportunities.’” Mascho v. Gee, 24 F.3d 1037, 1039 (8th

Cir. 1994) (citing Shands v. City of Kennett, 993 F.2d 1337, 1347 (8th Cir.1993)). To state

a “stigma plus”12 claim, the employee must allege: (1) an official made a defamatory

statement that resulted in a stigma; (2) the defamatory statement occurred during the

course of terminating the employee; (3) the defamatory statement was made public, and

(4) an alteration or extinguishment of a right or legal status. Brown, 478 F.3d at 923

(citations omitted).

        Here, Karimi failed to allege any alteration or extinguishment of a right or legal

status or that any of the statements he refers to as defamatory were made during the

course of his termination.13 In his Amended Complaint, Karimi does not allege that he

has in any way been stripped of his right to practice medicine or any other property

interest. Instead he alleges generally that LRC does not comply with the accepted rules

and regulations concerning the practice of medicine. Thus, the alleged damage to

Karimi’s reputation does not constitute a deprivation of a protected liberty or property




        12  To invoke the procedural protections of the due process clause, a loss of reputation must be
coupled with some other tangible element to rise to the level of a protectible property interest, courts have
referred to this as the “stigma plus” test. Gunderson v. Hvass, 339 F.3d 639, 644 (2003) (citations omitted).

        13   Karimi submitted an Index of Evidence in Support of Plaintiff’s Brief in Opposition to Defendant
Sweeney’s Motion to Dismiss, ECF No. 41. The index consists of an Affidavit signed by Karimi’s counsel
indicating that Karimi’s employment was terminated on November 16, 2018, and that Karimi was not given
a pre-termination due process hearing. Id. at Page ID 178. The Affidavit also alleges that a recording exists
of a conversation between Karimi and Defendant Dr. Roger Donovick where Karimi is discussing
Sweeney’s inappropriate control of LRC. The affidavit alleges that the conversation was recorded by one
or more of the Defendants without Karimi’s knowledge. Id. at 177-78. The Court did not consider this
affidavit in ruling on the motions requesting dismissal. However, even if the Court had considered the fact
that Karimi’s employment was terminated, Karimi’s claim still fails as the Affidavit does not connect the
termination to any of the allegedly defamatory statements; fails to state which Defendants were involved in
the termination; and fails to specify whether a name-clearing hearing was requested.



                                                    15
interest. “Injury to a person's reputation alone is not sufficient to trigger the procedural

protections of the due process clause.” Brown, 478 F.3d at 924 (citing Paul v. Davis, 424

U.S. 693, 701-02 (1976); Gunderson v. Hvass, 339 F.3d 639, 644 (8th Cir.2003)).

       Karimi argues that “the defendants in this case transgressed the limitations, not

the obligations, that the due process clause imposes on State actors” and became a “doer

of harm, rather than merely an inept rescuer.” Pl. Br., ECF No. 40, Page ID 173. He cites

to Gibson v. City of Chicago, where the court reversed the district court’s grant of qualified

immunity on summary judgment after a victim was shot by an officer who had been placed

on medical leave. 910 F.2d 1510, 1521 n. 19 (7th Cir. 1990). In Gibson, the reversal was

based on the role the city was alleged to have played in creating danger to the victim, by

not retrieving the officer’s service weapon. Id. Karimi also cites to White v. Smith, where

the Eighth Circuit affirmed the denial of qualified immunity to a team of investigators

accused of conspiring to manufacture false evidence and procure false testimony, leading

to the conviction and imprisonment—for more than eighteen years—of an innocent

person. 696 F.3d 740, 754, 759 (8th Cir. 2012). In Gibson the victim was deprived of life,

and in White the plaintiff was deprived of liberty. Here, Karimi has not demonstrated that

he suffered actionable damage to his reputation, or was deprived of life or liberty, or was

deprived of a property interest such as his ability to practice medicine.

              3. Failure to Provide Due Process Hearing

       “Procedural due process imposes constraints on governmental decisions which

deprive individuals of “liberty” or “property” interests within the meaning of the Due

Process Clause of the Fifth or Fourteenth Amendment.” Mathews v. Eldridge, 424 U.S.

319, 332 (1976). Karimi has not demonstrated that he was deprived of a protected liberty

                                             16
or property interest. Thus, any failure to provide him with a due process hearing did not

violate his constitutional rights.

        Because Karimi has not demonstrated a deprivation of any of his constitutional

rights, Sweeney is entitled to qualified immunity in her individual capacity and Karimi’s

first, second, and third causes of action against Sweeney in her individual capacity will be

dismissed. Because the claims against Dawson and LaBouchardiere in their official

capacities contained in the Amended Complaint are based on the same series of events

as those against Sweeney, Karimi’s claims against Dawson and LaBouchardiere for

prospective relief will also be dismissed.14

II. Fourth and Fifth Causes of Action - Rehabilitation Act Claims

        Karimi’s Amended Complaint asserts two separate causes of action under the

Rehabilitation Act.15 The Rehabilitation Act states “[n]o otherwise qualified individual with

a disability in the United States, as defined in section 705(20) of this title, shall, solely by

reason of her or his disability, be excluded from the participation in, be denied the benefits

of, or be subjected to discrimination under any program or activity receiving Federal

financial assistance. . . .” 29 U.S.C. § 794. “Under the Rehabilitation Act, states that




        14  The Brief in Support of Motion to Dismiss, ECF No. 33, filed by State of Nebraska and Dawson
and LaBouchardiere in their official capacities, does not address whether a violation of Karimi’s
constitutional rights occurred or the availability of prospective relief. It focuses instead on the suit being
barred by sovereign immunity and the State not qualifying as a person under 42 U.S.C. § 1983. Yet there
is no need for the Court to permit Dawson and LaBouchardiere to remain as Defendants in their official
capacities for potential prospective relief when no constitutional violation has been alleged.
        15  Karimi does not suggest that any of the Defendants are liable in their individual capacities for
violations of Section 504, and any attempt to do so would fail because Section 504 of the Rehabilitation Act
does not provide for individual-capacity suits against state officials. See Dinkins v. Corr. Med. Servs., 743
F.3d 633, 634 (8th Cir. 2014) (per curiam) (citation omitted).

                                                     17
accept federal funds are required by statute to waive their Eleventh Amendment immunity

to § 504 claims.” Doe, 345 F.3d at 598 (citing 42 U.S.C. § 2000d-7).

        The State of Nebraska operated the LRC which was overseen by DHHS

employees. Am. Compl., ECF No 24, Page ID 85. The State of Nebraska received federal

funds to care for LRC patients who were eligible for either Medicare, Medicaid, or Social

Security payments. Id. at 86. Thus, the State of Nebraska has waived its Eleventh

Amendment Immunity to § 504 claims and DHHS16 is subject to the requirements of

Section 504.17 See U.S. v. Baylor Univ. Med. Ctr., 736 F.2d 1039, 1049 (5th Cir. 1984),

cert. denied, 469 U.S. 1189 (1985) (“Baylor’s receipt of Medicare and Medicaid payments

subjects it to appropriate federal action under Section 504 of the Rehabilitation Act”.)

        A. Fifth Cause of Action18

        Karimi “seeks declaratory and injunctive relief in an Order requiring all Defendants

in their official capacities to comply with all rules and regulation under the Act for its

treatment of disabled patients.” Am. Compl., ECF No. 24, Page ID 100.




        16“The acceptance of funds by one state agency therefore leaves unaffected both other state
agencies and the State as a whole.” Jim C. v. U.S., 235 F.3d 1079, 1081 (8th Cir. 2000).
        17  Because “‘[a[ suit against a government officer in his official capacity is functionally equivalent
to a suit against the employing governmental entity,’ a suit against a government official in only his official
capacity should be dismissed as redundant if the employing entity is also named.” King v. City of Crestwood,
Miss., 899 F.3d 643, 650 (8th Cir. 2018) (quoting Veatch v. Bartels, 627 F.3d 1254, 1257 (8th Cir. 2010).
The State of Nebraska and DHHS have been named as defendants. Therefore, causes of action four and
five, against Sweeney, LaBouchardiere, and Dawson in their official capacities will be dismissed.
          18 Defendants State of Nebraska, Dawson, and LaBouchardiere ask the Court to dismiss the fourth
and fifth causes of action characterizing them as Section 1983 claims and do not address whether Karimi
fails to state a claim under the Rehabilitation Act. Sweeney argued in the alternative that even if Section
504 applied to her, Karimi had not stated a claim because “Section 504 relates only to discrimination claims,
not general complaints about facility operations.” Sweeney Br., ECF No. 31, Page ID 131. Is clear from the
Amended Complaint that Karimi’s claims fail to state a claim for which relief can be granted.

                                                     18
       To prevail on a claim under Section 504, “a qualified individual with a disability

must be denied, on the basis of the individual’s disability, the benefits of a program or

activity of a public entity receiving federal funds.” Folkerts v. City of Waverly, Iowa, 707

F.3d 975, 983 (8th Cir. 2013) (citations omitted). “[T]he Rehabilitation Act ‘imposes a

requirement that a person's disability serve as the sole impetus for a defendant's adverse

action against the plaintiff.’” Wojewski v. Rapid City Reg'l Hosp., Inc., 450 F.3d 338, 344

(8th Cir. 2006) (quoting Amir v. St. Louis Univ., 184 F.3d 1017, 1029 n. 5 (8th Cir.1999)

(emphasis in original)). The Rehabilitation Act “was enacted ‘to ensure that handicapped

individuals are not denied jobs or other benefits because of prejudiced attitudes or

ignorance of others.’” Delano-Pyle v. Victoria Cty., Tex., 302 F.3d 567, 574 (5th Cir. 2002)

(quoting Brennan v. Stewart, 834 F.2d 1248, 1259 (5th Cir.1988)).

       Except for Karimi’s retaliation claim, his allegations of Rehabilitation Act violations

stem from the treatment of disabled individuals who are patients at LRC. Karimi does not

assert he is a qualified individual or that he was subject to discrimination based on his

own disability.

       Even if Karimi could demonstrate that he has standing to assert claims which

belong to the patients at LRC, he alleges only that the treatment programs his patients

received at LRC “do not always comply with the governing rules and regulations under

the Rehabilitation Act,” that “procedural and/or medical irregularities were occurring at

Defendant’s facility,” and “that he protested the denial of these program benefits to

disabled patients he has treated.” Am. Compl., ECF No. 24, Page ID 87. Some of the

specific deficiencies identified by Karimi include moving dangerous patients from in-

patient beds to residential beds, improper distribution of the controlled substance Ambien,

                                             19
failure to prevent patients from swallowing foreign objects, failure to implement necessary

steps to secure patient safety, failure to use highly restrictive status on patients who

required this status, and unnecessary denial of some patients’ visitation rights. Id. at 88-

89, 92. Karimi also alleges that LRC housed disabled patients without providing them

necessary and appropriate services, contrary to federal law requirements, and that patient

care was jeopardized by the failure to follow recommendations of physicians and outside

consultants. Id. at 90-91.

       Although Karimi alleges that the patients are qualified individuals with disabilities

and that they received improper treatment at LRC, Karimi’s Amended Complaint does not

allege facts to support that the patients were treated in this manner because of their

disability. Karimi’s allegations demonstrate complaints of low quality mental health care,

improper medical treatment decisions, and malpractice, which are not actionable under

the Rehabilitation Act. See Bryant v. Steele, 25 F. Supp. 3d 233, 242 (E.D.N.Y. 2014) (As

a general matter, neither the ADA nor the Rehabilitation Act applies to claims regarding

the quality of mental health services, Atkins v. County of Orange, 251 F.Supp.2d 1225,

1232 (S.D.N.Y.2003), nor do the statutes “create a remedy for medical malpractice,”

Bryant v. Madigan, 84 F.3d 246, 249 (7th Cir.1996) (applying the ADA).); Shelton v. Ark.

Dep't of Human Servs., 677 F.3d 837, 843 (8th Cir. 2012) (“a claim based upon improper

medical treatment decision[s] may not be brought pursuant to either the ADA or the

Rehabilitation Act”); Ortiz v. Neb. Douglas Co., No. 8:17CV412, 2018 WL 2163625, at *4

(D. Neb. May 10, 2018) (“Allegations of insufficient medical care, negligent medical care,

or an insufficient medical program are not cognizable claims under the ADA or

Rehabilitation Act.”); Colbert v. D.C., 78 F. Supp. 3d 1, 16 (D.D.C. Jan. 12, 2015) (“The

                                            20
Act prohibits discrimination based on disability; it does not impose a standard of care or

a minimum level of services that must be provided to the disabled.”). Thus, the fifth count

in Karimi’s Amended Complaint will be dismissed.

       B. Fourth Cause of Action

       Karimi’s alleges that “Defendant, State of Nebraska, and other Defendants in their

official capacities, unlawfully retaliated against the Plaintiff for seeking to enforce all

requirements of the Rehabilitation Act in order to protect disabled patients housed at the

Lincoln Regional Center.” Am. Compl., ECF No. 24, Page ID 100. To succeed in his

retaliation claim, Karimi must demonstrate that (1) he engaged in a statutorily protected

activity, (2) his employer took an adverse action against him, and (3) there was a causal

connection between the adverse action and the protected activity. Hill v. Walker, 737 F.3d

1209, 1218 (8th Cir. 2013) (citing Amir v. St. Louis Univ., 184 F.3d 1017, 1025 (8th Cir.

1999)). Retaliation against a person who makes complaints of discrimination against a

third party is actionable under the Rehabilitation Act. Hoyt v. St. Mary’s Rehabilitation

Center, 711 F.2d 864, 867 (8th Cir. 1983). However, the party alleging retaliation must

have asserted that the third party was being discriminated against because of their

disability. See Id. (“Until this suit was filed Hoyt never asserted that [the patient] was being

discriminated against on account of her handicap.”)

       Karimi states he “noted what he thought to be procedural and/or medical

irregularities that were occurring in Defendant’s facility” and “reported these violations to

the Defendant’s employee in charge of the facility.” Am. Compl., ECF No. 24, Page ID 87.

Karimi also states that he “protested . . . the denial of these program benefits to disabled

patients he has treated” and that Defendants “took no action to correct the deficiencies

                                              21
cited by Plaintiff, and engaged in retaliatory conduct against him for reporting said

deficiencies.” Id. at 87-88. Karimi states that he “has attempted to bring the Defendants

in compliance with federal regulations and requirements under the Rehabilitation Act, but

has been admonished and punished for his efforts in this regard” and that LRC continues

to be operated “in derogation of its duties under the Act.” Id. at 93.

        Karimi’s factual allegations amount only to general complaints about the quality of

care received by patients at LRC and general mismanagement of the facility. To support

a claim based on retaliation under the Rehabilitation Act, Karimi must demonstrate that

he reasonably believed19 and complained that the poor treatment and denial of programs

to disabled patients he treated was because of their disability. Karimi alleges that the LRC

patients were disabled and received improper care but he does not allege that he made

complaints that the patients were treated improperly on account of their disabilities.

Therefore, Karimi’s Amended Complaint does not demonstrate he engaged in statutorily

protected activity and his fourth cause of action will be dismissed.

III. Sixth Cause of Action - Defamation Claim against Sweeney

        Karimi’s sixth cause of action in his Amended Complaint states that “Defendant

Sweeney, acting in her personal capacity, has defamed Plaintiff and damaged his

reputation in the community and the workplace.” Am. Compl., ECF No. 24, Page ID 100.

Sweeney argues Karimi’s state-law defamation claim against her is barred by sovereign

immunity and the statute of limitations. Sweeney Br., ECF No. 31, Page ID 121. Karimi


        19  Courts have found that an informal or a formal complaint about, or other opposition to, an
employer's practice or act may be protected if the employee reasonably believes such an act to be a
violation of the statute in question. Sherman v. Runyon, 235 F.3d 406, 409 (8th Cir. 2000).



                                                    22
“agrees to withdraw the Sixth Cause of Action in the Amended Complaint, the defamation

claim against Sweeney in her personal capacity.” Pl.’s Br., ECF No. 40, Page ID 163.

Therefore, Karimi’s sixth cause of action will be dismissed.

                                            CONCLUSION

        Karimi’s Amended Complaint, ECF No. 24, against Defendants State of Nebraska,

DHHS, 20 Dawson and LaBouchardiere in their official capacities, and Sweeney in her

official and individual capacities, will be dismissed. Accordingly,

        IT IS ORDERED:

        1. The Motion to Dismiss, ECF No. 30, filed by Defendant Stacey Sweeney is

             granted;

        2. The Motion to Dismiss, ECF No. 32, filed by the State of Nebraska,21 and Sheri

             Dawson and Mark LaBouchardiere in their official capacities, is granted; and

        3. The Clerk is directed to amend the caption by eliminating Defendants State of

             Nebraska, Department of Health and Human Services, and Stacey Sweeney,

             and by noting that Defendants Sheri Dawson and Mark LaBouchardiere remain

             as Defendants in their individual capacities only.

        Dated this 10th day of January, 2019.


                                                          BY THE COURT:

                                                          s/Laurie Smith Camp
                                                          Senior United States District Judge

        20 “Generally, suits against state agencies are considered suits against the state itself.” James v.
Nebraska, No. 8:09CV112, 2009 WL 10664338, at *3 (D. Neb. Nov. 17, 2009) (citing Menser v. Nebraska,
No. 8:01-CV-635, 2002 WL 1558213, at *2 (D. Neb. July 12, 2002). Therefore, the request for dismissal by
the State of Nebraska also serves as a request for dismissal by DHHS to the extent DHHS is intended by
Karimi to be a separate defendant.
        21 Including the Department of Health and Human Services.


                                                    23
